DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (PG Pub 2018/0332708; hereinafter Lambert).

    PNG
    media_image1.png
    296
    450
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches a semiconductor package structure (see claim limitations below), comprising: 
a substrate 140 having a first surface (annotated “1st” in Fig. 1 above) and a second surface (annotated “2nd” in Fig. 1 above) opposite to the first surface (see Fig. 1); and
a first passive device 150 embedded in the substrate (see Fig. 1); wherein the first passive device comprises a first terminal (para [0024]; “bottom”) and a second terminal (para [0024]; “top”), wherein the first terminal is closer to the first surface than to the second surface (see Fig. 1), and the second terminal is closer to the second surface than to the first surface (see Fig. 1).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches a semiconductor package structure (see claim limitations below), comprising: 
a substrate 140 having a first surface (annotated “1st” in Fig. 1 above) and a second surface (annotated “2nd” in Fig. 1 above); 
a first passive device 150 embedded in the substrate (see Fig. 1); and 
a first conductive element (within 160; para [0025]) disposed on the first surface of the substrate (see Fig. 1); and 
a device 110 disposed on the second surface of the substrate (see Fig. 1), wherein the first conductive element is electrically connected to the device through the first passive device (para [0024-0027]).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches
the first passive device 150 comprises a first terminal (para [0024]; “bottom”) and a second terminal (para [0024]; “top”) opposite to the first terminal (see Fig. 1), and the first terminal is closer to the first surface than the second terminal is (see Fig. 1).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches the substrate has a thickness (annotated “T” in Fig. 1 above) in a direction substantially perpendicular to the first surface (annotated “1st” in Fig. 1 above), and a width (annotated “W” in Fig. 1 above) of the first surface is larger than the thickness (see Fig. 1).
Regarding claim 22, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches the first terminal (para [0024]; “bottom”) is exposed from the first surface (and in direct contact with 160), and the second terminal (para [0024]; “top”) is exposed from the second surface (and in direct contact with 120) (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 2-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert, as applied to claim 1 above, and further in view of Yu et al. (PG Pub 2019/0385989; hereinafter Yu).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches a first device 110 bonded on the second surface (annotated “2nd” in Fig. 1 above) and electrically connected (via 120) to the first terminal (para [0024]; “bottom”) (see Fig. 1), he does not explicitly teach the method of bonding comprises “a conductive wire bond.”

    PNG
    media_image2.png
    450
    842
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 2A-provided above, Yu teaches a package-on-package structure (title) comprising: a first device 220-left (para [0024]) bonded on a second surface of a substrate 112’-top (para [0019]) and electrically connected (via 210; para [0024]) to a first terminal 108Ba (para [0016]); and conductive wire bonded 230 on the second surface (indirectly to the bottom of 112’) and electrically connected to the first terminal (see Fig. 2A).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single die package of Lambert with the double wire bonded package of Yu, to create a more robust package.	
Regarding claim 3, refer to the figures provided above, in the combination of Lambert and Yu, Yu teaches a conductive wire-bonding-protection layer 280 (para [0024]) disposed between a second terminal 108Bb (para [0016]) and the conductive wire 230.
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1 provided above, Lambert teaches a first device 110 electrically connected to the first passive device 150 (see Fig. 1), he does not teach “a second device electrically connected to the first passive device”.
In the same field of endeavor, refer to Fig. 2A-provided above, Yu teaches a package-on-package structure (title) comprising: a first device 220-left (para [0024]) and a second device 220-right (para [0024]); wherein the second device is electrically connected to a first passive device 108 (para [0016]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single die package of Lambert with the double device package of Yu, to create a more robust package.
Regarding claim 5, refer to the figures provided above, in the combination of Lambert and Yu, Yu teaches the second device 220-right is electrically connected to the first passive device 150-Lambert in parallel (see Fig. 2A).  
Regarding claim 9, refer to the figures provided above, in the combination of Lambert and Yu, Yu teaches the second device 220-right is disposed on the second surface (annotated “2nd” in Fig. 1 above-Lambert) of the substrate 140-Lambert.  
Regarding claim 10, refer to the figures provided above, in the combination of Lambert and Yu, Yu teaches the second device 220-right comprises a first terminal 240-left and a second terminal 240-right, and an arrangement direction (stacked vertically direction) of the first terminal  and the second terminal  of the second device is substantially perpendicular to an arrangement direction of the first terminal (para [0024]; “bottom”) and the second terminal (para [0024]; “top”) of the first passive device 150-Lambert.  
Regarding claim 11, refer to the figures provided above, in the combination of Lambert and Yu, Yu teaches an arrangement direction of the first terminal 240-left and the second terminal 240-right of the second device 220-right is substantially parallel to an arrangement direction of the first terminal (para [0024]; “bottom”-Lambert ) and the second terminal (para [0024]; “top”-Lambert ) of the first passive device 150-Lambert (see Fig. 1 above).  

3.	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert and Yu, as applied to claim 4 above, and further in view of Yan et al. (PG Pub 2018/0190621; hereinafter Yan).
Regarding claim 15, refer to the figures provided above, in the combination of Lambert and Yu, Yu teaches a first device 220-left-Yu and a second device 220-right-Yu disposed on the second surface (top-Lambert) of the substrate 140-Lambert, wherein the second device is electrically connected to the first passive device 150 (see figures). 
Yu does not teach a third device disposed on the second surface of the substrate, wherein the second device is electrically connected to the first passive device through the third device.  

    PNG
    media_image3.png
    166
    449
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 10-provided above, Yan teaches a semiconductor device (title) comprising: a third device 106-1 (para [0041]) disposed on a second surface (top surface) of a substrate 150 (para [0040]), wherein a second device 106-2 (para [0041]) is electrically connected 154 (para [0044]) to the substrate through the third device (see Fig. 10).  
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third device, as taught by Yan, to create more robust package.
The combined invention of Lambert, Yu and Yan teach the claimed limitation of a second device 106-2 is electrically connected 154 to the first passive device 150 through the third device 106-1.  
4.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert and Yu, as applied to claim 4 above, and further in view of May et al. (PG Pub 2019/0341351; hereinafter May).
Regarding claim 16, refer to the figures provided above, in the combination of Lambert and Yu, Lambert teaches the substrate 140, he does not explicitly teach “a third device embedded in the substrate and electrically connected to the first passive device.”

    PNG
    media_image4.png
    675
    727
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, May teaches a device (title) comprising: a third device 104 (para [0019]) embedded in a substrate 102 (para [0019]) and electrically connected 126 (para [0022]) to a first passive device 116 (para [0020]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedded die, as taught by May, “for improved yield in manufacturing” (para [0012]).

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kim et al. (PG Pub 2022/0013452) teaches a semiconductor device.
	b. Do et al. (PG Pub 2016/0300817) teaches a semiconductor device.

Allowable Subject Matter
6.	Claims 6-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, a third device electrically connected to the first passive device or the second device in series.  
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, the second device electrically connected to the first passive device in series.  Claim 8 would be allowable, because it depends on allowable claim 7.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, a pattern trace disposed on the second surface of the substrate, and the first passive device is electrically connected to the second device through the pattern trace.   Claims 13-14 would be allowable, because they depend on allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895